Exhibit 4.1 6% SUBORDINATED DEBENTURE $ 500,000 March 31, 2008 THIS DEBENTURE HAS BEEN ISSUED PURSUANT TO A NONPUBLIC OFFERING AND ACCORDINGLY, IN CONFORMITY WITH THE PRIVATE OFFERING EXEMPTIONS UNDER SECTION 4(2) OF THE SECURITIES ACT OF 1933, AS AMENDED, THIS DEBENTURE HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION. THE HOLDER OF THIS DEBENTURE HAS REPRESENTED THAT IT HAS ACQUIRED THIS DEBENTURE FOR INVESTMENT AND NOT WITH ANY PRESENT INTENTION OF DISTRIBUTION. FOR VALUE RECEIVED, the undersigned, Deep Down, Inc., a Nevada corporation (herein called the "Payor"), hereby promises to pay to Charter Capital Holdings, LP (the "Payee"), in lawful money of the United States of America ,on or before three (3) years from and after the date hereof, the principal sum of Five Hundred Thousand Dollars ($500,000) together with interest at the rate of six (6%) percent per annum on the unpaid balance from the date hereof until paid, computed on the basis of a 365-day year. interest only on the principal sum shall be payable in annual installments on the first and second anniversary hereof, with all such principal and accrued interest due and payable on March 31, 2011. This Debenture is issued in exchange for and cancellation of the Series E Exchangeable Preferred Stock of the Payor pursuant to the terms thereof. 1.Place of Payment.
